DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 28, 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (US 2016/0361142) in view of Choi (US 2015/0037747).
Tong shows a method of manufacturing customized ceramic labial/lingual orthodontic brackets by additive manufacturing, said method comprising measuring dentition data of a profile of teeth of a patient ([0147]); based on the dentition data, creating a three-dimensional computer-assisted design 3D CAD model of the patient's teeth ([0147]), and saving the 3D CAD model ([0147]); designing a virtual 3D CAD bracket structure model for a single labial or lingual bracket structure based upon said 3D CAD 
Choi similarly teaches a dental bracket having a patterned base with lattice, circle, square, or rectangular figures that may be undercut and therefore have a positive draft angle greater than 0 degrees ([0066]; [0016];  Fig. 1-4).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tong’s bracket base by substituting the lattice, circle, or square shapes for the rectangular shape as taught by Tong in order to utilize known alternative bracket base shapes in the art for providing superior adhesive strength between the orthodontic bracket and teeth.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of Choi as applied to claim 1, and further in view of Lopes (US 2017/0135787).
Tong/Choi discloses the device as previously described above, but fails to show the 3D printing uses a slurry based process including at least one of lithography-based manufacturing, inkjet printing, slip casting, laser lithography additive manufacturing, direct light processing, and selective laser melting.
Lopes similarly teaches a method of 3D printing brackets wherein the brackets are printed using a slurry based process including a lithography-based manufacturing (“SLA”; [0068]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tong/Choi’s method by substituting the printing method as taught by Lopes in order to utilize known alternative 3D printing for producing a functional bracket in the dental art.

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of Choi as applied to claim 28, and further in view of Andreiko (US 6,190,165).
Tong/Choi discloses the device as previously described above, but fails to show with respect to claims 31-32, wherein at least some neutral planes are not parallel to the base plane such that an overall pattern of the retentive structures is generally contoured to a shape of a tooth surface to which it is to 
Andreiko similarly teaches an orthodontic bracket having retentive features on the base wherein at least some neutral planes are not parallel to the base plane such that an overall pattern of the retentive structures is generally contoured to a shape of a tooth surface to which it is to be bonded and wherein at least some neutral planes are contoured to a shape of a tooth surface to which it is to be bonded (see 112 rejection above; Fig. 1, 3-4 for instance show the varying planes and their relation to the different base planes, all while following the contour of the tooth).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tong/Choi’s base by substituting the retentive features as taught by Andreiko in order to provide a stronger adhesion to the tooth, such as through increased surface area and matching shape.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the newly amended protrusion shapes have been addressed with the Choi reference, which shows both the undercut rectangles as in Tong, and alternatively undercut squares, circles, and lattices.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/MATTHEW M NELSON/Primary Examiner, Art Unit 3772